Citation Nr: 0529540	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  99-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the residuals of surgical fusion of C4-C5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1977 to January 1985.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2000 and June 2003.  Each time it 
was remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, confirmed and 
continued the initial 20 percent rating for the veteran's 
service-connected residuals of surgical fusion of C4-C5.  
Thereafter, the case was returned to the Board for further 
appellate action.

In July 2005, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  The hearing was held 
at the Board's central offices in Washington, D.C.  During 
that hearing, the veteran testified that he had moved to the 
jurisdiction of the VARO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Since service connection was granted effective March 5, 
1993, the veteran's residuals of surgical fusion of C4-C5 
have been productive of no more than moderate impairment.

2.  Since service connection was granted effective March 5, 
1993, the veteran's residuals of surgical fusion of C4-C5 
have been manifested primarily by complaints pain radiating 
into his right upper extremity; right upper extremity 
strength of 4/5; right upper extremity sensation of +1; 
forward flexion of the cervical spine to at least 20 degrees; 
and a combined range of cervical spine motion of at least 170 
degrees.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the residuals of surgical fusion of C4-C5 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (effective prior to September 22, 
2002) (now codified as 38 C.F.R. § 4.71a, DC 5243 (2004)); 
38 C.F.R. § 4.71a, DC 5241 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of the veteran's claim, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claim.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law, and the implementing 
regulations issued by the VA, redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  66 Fed. Reg. 45620 (August 
29, 2001) (codified as revised at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a) (2004)).  

In particular, the VA had to ensure that the veteran had been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.

By virtue of information contained in letters, dated in 
February and September 2003, the Board and/or the RO informed 
the veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  The veteran was notified that in order to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence had to show that 
such disability met the criteria for a higher rating.  Copies 
of such criteria were sent to the veteran.  

In the February and September 2003 letters, it was noted that 
the VA would request relevant records held by Federal 
agencies, such as medical records from the military or VA 
hospitals or those held by the Social Security 
Administration.  It was also noted that the VA would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  
The veteran was informed that if he wished the VA to obtain 
medical records, he would have to complete and return VA Form 
21-4142.  

The Board and RO stated that the veteran had to give the VA 
enough information about his records so that they could 
obtain them from the person or agency who had them.  The 
Board and RO also stated that the veteran would be notified 
if the holder of the records declined to provide them or 
asked for a fee to provide them.  It was noted, however, that 
it was ultimately the veteran's responsibility to make sure 
that the VA received all of the evidence necessary to support 
his claim, which wasn't in the possession of a Federal 
department or agency.  

The veteran was further informed that he could submit lay 
statements and any other evidence or information that he 
thought would support his claim.  

The veteran was told where and when to send the 
information/evidence, as well as the potential consequences 
for failing to do so.  The VA also notified him of what to do 
if he had questions or needed assistance and provided a 
telephone number, computer site, and address where he could 
get additional information.  

In addition to the letters, dated in February and September 
2003, the veteran was issued a Statement of the Case (SOC) in 
June 1999; Supplemental Statements of the Case (SSOCs) in 
September 1999, March 2004, and March 2005; and copies of the 
Board's remands in November 2000 and June 2003.  They further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claim of entitlement to an 
initial rating in excess of 20 percent for his service 
connected cervical spine disability.  Indeed, the SOC set 
forth the VA criteria for rating that disability, and the 
March 2004 SSOC set forth changes in that criteria.  
Moreover, the SSOC issued in March 2004 set forth the 
relevant text of 38 C.F.R. § 3.159.  The SOC and the SSOCs 
also identified the evidence that had been received by the 
RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
records from Sands Teaching Hospital and Clinics, reflecting 
the veteran's hospitalization in August and September 1982; 
reports reflecting the veteran's hospitalization at the H. 
Francis Singer mental health facility in April 1995 and from 
June to July 1996; records from the Jane Adams Mental Health 
Clinic, reflecting the veteran's treatment from June 1995 
through August 2003; records reflecting the veteran's 
treatment by the VA from September 1996 through February 
2005; a letter from the veteran's mother, dated in April 
1998; reports of examinations performed by the VA in April 
1998 and October 2003; records reflecting the veteran's 
treatment by E. M. B., M.D., from September 2002 through 
September 2003; a report, dated in March 2005, from the 
veteran's former employer; and the transcript of the 
veteran's hearing held in July 2005 before the undersigned 
Acting Veterans Law Judge.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to an initial rating in excess of 20 
percent for the residuals of surgical fusion of C4 - C5.  

Given the efforts by the VA to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
issue on appeal.  As such, further action is unnecessary in 
order to meet the VA's statutory duty to assist the veteran 
in the development of his claim.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to an initial rating in excess of 20 
percent for the residuals of surgical fusion of C4 - C5.  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  Therefore, the Board will 
proceed to the merits of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  

By a rating action in August 1998, the RO granted entitlement 
to service connection for the veteran's cervical spine 
disability and assigned a 20 percent schedular evaluation, 
effective March 5, 1993.  Such action constituted an initial 
rating award.  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

At the outset of the veteran's claim, his service-connected 
residuals of surgical fusion of C4-C5 were rated in 
accordance with 38 C.F.R. § 4.71a, DC 5293, the diagnostic 
code applicable to intervertebral disc syndrome.  A 20 
percent rating was warranted when the intervertebral disc 
syndrome was manifested by recurring attacks and was 
productive of moderate impairment.  A 40 percent rating was 
warranted when there were recurring attacks with 
intermittent relief which were productive of severe 
impairment.  

Effective September 23, 2002, the VA issued revised 
regulations which rated intervertebral disc syndrome 
(preoperatively or postoperatively) based on either the total 
duration of incapacitating episodes over the previous 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  (See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(then codified as revised at 38 C.F.R. § 4.71a, DC 5293)).  

Under the revised regulations, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

For the purpose of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are rated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are evaluated separately using rating criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, DC 5293, Note (2). 

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 
5293, Note (3). 

During the pendency of the veteran's appeal, the VA also 
revised the rating schedule for evaluating disability of the 
spine in general.  See 68 Fed. Reg. 51454-51456 (August 27, 
2003).  The changes became effective September 26, 2003, and 
are codified at 38 C.F.R. § 4.71a, DC's 5235 - 5243 (2004).  

Under the revised regulations, the veteran's spinal fusion of 
C4-C5 is rated in accordance with 38 C.F.R. § 4.71, DC's 
5241.  That disability is rated based on the following 
General Rating Formula for Diseases and Injuries of the 
Spine:

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or when the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted when forward flexion of the 
cervical spine 15 degrees or less;or, when there is favorable 
ankylosis of the entire cervical spine.

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate DC.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2)

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Under the revisions effective September 26, 2003, the numeric 
designation for the diagnostic code applicable to rating 
intervertebral disc syndrome was changed from 5293 to 5243.  
That disability was to be rated under either the General 
Rating Formula for Diseases and Injuries of the spine or 
under the formula for rating intervertebral disc syndrome, 
whichever method resulted in the higher evaluation when all 
disabilities were combined under 38 C.F.R. § 4.25.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. 
Brown, 10 Vet. App. 111, 117 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

In this case, the evidence shows that during service in 1982, 
the veteran underwent surgical fusion of C4 - C5 due to a 
ligamentous injury, consistent with unilateral facet 
dislocation at C4 - C5.  He tolerated the procedure well and 
the wounds healed well.  There was trace weakness of the 
right deltoid.  Otherwise, there was good strength and 
sensation in the upper extremities, and cervical spine films 
revealed excellent alignment.  

More recent records, such as the reports of VA examinations 
performed in April 1998 and October 2003, and VA treatment 
records, dated from September 1996 through February 2005, 
show that the residuals of the surgical fusion of C4 - C5 
consist primarily of complaints of pain and tingling 
radiating into the right upper extremity; diminished right 
upper extremity strength of 4/5; and diminished right upper 
extremity sensation of +1.  Although the veteran also 
experiences some limitation of motion, he has been able to 
flex his cervical spine to at least 20 degrees and has 
demonstrated a combined range of motion of the cervical spine 
of at least 175 degrees (VA physical therapy report, dated in 
January 2004).  Moreover, the surgical scar is well healed, 
and there are no findings of associated muscle spasms; 
atrophy; bowel or bladder impairment; excess fatigability; or 
incoordination.  There is also no evidence of abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In fact, reports of radiographic studies, such as 
X-rays performed by the VA in April 1998 and October 2003, 
and MRI's performed in May 1998 and September 2004, continue 
to show normal spinal alignment without evidence of cervical 
stenosis or foraminal narrowing.  Finally, there is no 
competent evidence showing that manifestations of the 
veteran's service-connected cervical spine disability are 
productive of any more than moderate impairment.  

During his October 2003 VA examination, the veteran reported 
flare-ups, including three episodes during the previous year.  
He stated that he missed work and treated those episodes with 
bedrest.  The veteran's reports notwithstanding, each episode 
lasted only one day, and there is no competent evidence that 
such episodes were "incapacitating" under applicable VA 
regulations.  Indeed, there is no competent evidence on file 
that he sought medical help during any of those episodes or 
that the associated bedrest had, otherwise, been prescribed 
by a physician.  

Inasmuch as the veteran is no more than moderately disabled 
due to his service-connected cervical spine disability, and 
inasmuch as he does not demonstrate incapacitating episodes 
of at least four weeks duration; the requisite limitation of 
motion; muscle spasm; abnormal spinal contour; ankylosis; or 
bowel or bladder impairment, he does not meet the old or new 
criteria for an initial schedular evaluation in excess of 20 
percent for the residuals of surgical fusion of C4-C5.  
Therefore, that rating is confirmed and continued; and the 
appeal is denied.



III.  Additional Considerations

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected residuals of surgical fusion of C4 - C5 
have been generally consistent since March 3, 1995, the date 
that service connection and the 20 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the veteran's contentions that 
his October 2003 VA examination was inadequate for rating 
purposes.  In particular, he contends that the examination 
did not properly reflect his neurologic symptoms (See the 
transcript of the veteran's July 2005 hearing at the Board, 
pages 4 - 6 ).  Therefore, he requests that another 
examination be performed.

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes. 38 C.F.R. 3.326(a) (2004).  In this case, however, 
the October 2003 VA examination was conducted pursuant to a 
Board remand; and the RO specifically requested consideration 
of the veteran's orthopedic and neurologic symptoms in the 
context of the applicable VA rating criteria.  In addition to 
range of motion studies, the examiner considered neurologic 
aspects of the veteran's cervical spine disability, such as 
strength, reflexes, and sensation.  The examiner also 
conducted a review of the claims file and obtained 
radiographic studies of the veteran's cervical spine.  

The findings on the October 2003 VA examination are generally 
consistent with those reported in the veteran's treatment 
records, including a report of neurologic deficits in October 
2004 , as well as those reported during his April 1998 VA 
examination.  Indeed, the physician who treated the veteran 
in October 2004 concluded that the veteran had been fully 
evaluated.  Neither the veteran nor his representative has 
presented any competent evidence to the contrary.  As laymen, 
they are only qualified to report on matters which are 
capable of lay observation.  They are not qualified to render 
opinions which require medical expertise, such as the 
adequacy of an examination.  38 C.F.R. § 3.159(a); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
their opinion, without more, cannot be considered competent 
evidence that the October 2003 examination was not properly 
performed or was otherwise inadequate for rating purposes.  
Absent such evidence, the request for an additional 
examination is denied.  

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
cervical spine disability.  The evidence, however, does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2004).  Rather, the record shows that the 
manifestations of that disability are those contemplated by 
the regular schedular standards.  Although the veteran is 
currently unemployed and states that his cervical spine 
symptoms caused him to leave his last employment, a statement 
from his former employer says that in September 2003, the 
veteran left voluntarily for personal reasons.  The former 
employer also states that it made no concessions to the 
veteran by reason of disability and did not pay the veteran 
any sick, retirement, or other benefits.  Accordingly, the 
preponderance of the evidence strongly suggests that the 
veteran left his last employment due to reasons other than 
his service-connected cervical spine disability.

In this regard, it must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to an initial rating in excess of 20 percent for 
the residuals of surgical fusion of C4-C5 is denied.



	                        
____________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


